Citation Nr: 1033590	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-19 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in November 2007, a statement of the 
case was issued in June 2008, and a substantive appeal was 
received in July 2008.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

The Board finds that there is currently insufficient evidence on 
file for making a decision on the Veteran's claim of entitlement 
to service connection for bilateral hearing loss.  The Board 
notes that the Veteran was afforded a VA medical examination in 
November 2006.  The examiner noted that the Veteran's available 
service treatment records did not mention hearing loss, nor did 
they include audiometric data at discharge.  The examiner 
diagnosed the Veteran with bilateral sensorineural hearing loss 
and periodic bilateral tinnitus.  The examiner opined that the 
Veteran's current hearing loss was not due to military exposure 
alone.  However, the examiner concluded that "[w]ithout direct 
evidence in the form of entrance and discharge audiometric data 
or an audiogram from the year following discharge, I am unable to 
give an opinion as to what possible degree of damage the military 
may have caused without resorting to mere speculation."  The 
Board notes that the Veteran underwent a service entrance medical 
examination in August 1952, and that the only tests conducted for 
evaluating auditory acuity were the whispered and spoken voice 
tests.  The results for both tests were 15/15 in each ear.

While the November 2006 VA examination was thorough, it was not 
adequate to allow the Board to render a decision on whether the 
Veteran is entitled to service connection for bilateral hearing 
loss.  See Jones v. Shinseki, 23 Vet. App. 382, 388-89 (2010) 
(discussing that where an examiner specifically identifies 
additional information that would facilitate a more conclusive 
opinion, the duty to assist requires that VA at least investigate 
the feasibility of providing that information); see also Green v. 
Derwinski, 1 Vet. App. 121, 123 (1991).  In this regard, the 
Board observes that all relevant service treatment records may 
not be associated with the claims file.  Specifically, it appears 
as though the claims file does not contain all treatment/clinical 
records from the U.S. Naval Hospitals in Great Lakes, Illinois 
(from July 1953 to August 1953) and Philadelphia, Pennsylvania 
(from August 1953 to October 1953), as well as records pertaining 
to the Veteran's discharge and his Physical Evaluation Board 
proceedings.

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it is 
inadequate.  See 38 U.S.C.A. § 5103A(d)(2).  Therefore, in order 
to more fully address the Veteran's contentions, the Board 
believes it appropriate to again request his service treatment 
records.  As such, the AMC/RO should request and obtain any 
missing service treatment records.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Therefore, after completion of the above and any further 
development deemed necessary, the Veteran should be scheduled for 
a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (stating that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided); Bowling v. Principi, 15 Vet. App. 1, 
12 (2001) (holding that the Board has a duty to remand a case if 
further evidence or clarification of the evidence is essential 
for a proper appellate decision).  

In addition, the Board observes that all relevant private 
treatment records may not be associated with the claims file.  In 
this regard, the Board notes that the Veteran's service treatment 
records document that he was hospitalized at the Thayer County 
Memorial Hospital in Hebron, Nebraska for 4 days in May 1953.  
The Board finds that these records may be relevant because such 
treatment was during the period of his active duty service.  
Therefore, in order to afford the Veteran every consideration 
with his appeal, the Board is of the opinion that he should be 
provided another opportunity to authorize VA to obtain records 
from the referenced source.

Lastly, the Board notes that the most recent VA outpatient 
treatment records are from March 2006.  In light of the need to 
return the case for additional development and in order to afford 
the Veteran every consideration with his appeal, the Board 
believes it appropriate to obtain any missing VA treatment 
records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
any private medical records identified by the 
Veteran, specifically including treatment 
from the Thayer County Memorial Hospital in 
Hebron, Nebraska in May 1953.  If additional 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

3.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
all of the Veteran's service treatment 
records that are not already incorporated 
into the claims file, specifically including: 
(1) treatment/clinical records from the U.S. 
Naval Hospital in Great Lakes, Illinois (from 
July 1953 to August 1953); (2) 
treatment/clinical records from the U.S. 
Naval Hospital in Philadelphia, Pennsylvania 
(from August 1953 to October 1953); and (3) 
records pertaining to the Veteran's service 
discharge medical examination.  If additional 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

4.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
all records pertaining to the Veteran's 
Physical Evaluation Board proceedings.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

5.  Then, the Veteran should be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed 
bilateral hearing loss.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed bilateral hearing 
loss is causally related to his active 
duty service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

6.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

7.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



